MEMORANDUM **
Wilbur and Dorothy Smith, husband and wife, appeal pro se the district court’s entry of a deficiency judgment for the balance of the Smiths’ tax liabilities, and from the magistrate judge’s order denying the Smiths’ motion to compel production of documents. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993) (per curiam), and we affirm.
The district court properly relied upon the updated Certificates of Assessments and Payments to determine the amount and the validity of the underlying tax deficiency. See id. The record evidence established that the proceeds from the court-ordered sale of real property did not extinguish the Smiths’ tax liability. See id. Consideration of this issue did not require additional discovery. See Qualls v. Blue Cross of Cal., Inc., 22 F.3d 839, 844 (9th Cir.1994).
We have reviewed the Smiths’ statute of limitations contention and the contentions of violations of the Federal Rules of Civil Procedure, and we conclude that there is no ground for reversal of the deficiency judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.